Citation Nr: 0908589	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-40 756	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
entitlement to service connection for diabetes mellitus Type 
II.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected diabetes mellitus Type II.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
diabetes mellitus Type II and assigned a 20 percent disabling 
rating effective August 27, 2003.  In December 2004, the 
Veteran disagreed with the assigned rating and effective 
date.  

Prior to the certification of the appeal to the Board in 
November 2008, the Veteran's representative, AMVETS, withdrew 
representation.  Governing regulation provides that a 
representative may withdraw from representation provided 
before a VA agency of original jurisdiction if such 
withdrawal would not adversely impact the claimant's 
interests, prior to the point when the RO certifies an appeal 
to the Board.  38 C.F.R. § 14.631(c).  In this case, AMVETS 
withdrew representation in October 2008, before certification 
in November 2008.  The Board has found no adverse impact to 
the Veteran's interests by AMVETS withdrawal from this case.


FINDINGS OF FACT

1.  A formal or informal claim for service connection for 
diabetes mellitus Type II was not received prior to August 
27, 2003.

2.  Service-connected diabetes mellitus Type II has not been 
shown to require insulin or regulation of activities.  





CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to August 
27, 2003, for the grant of service connection for diabetes 
mellitus Type II have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.155, 3.400 (2008).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation and effective date assigned following the 
grant of service connection for diabetes mellitus Type II.  
In this regard, once service connection is granted and an 
initial disability rating and effective date have been 
assigned, the claim is substantiated, and additional 5103(a) 
notice is not required.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Thus, because the notice that was provided to the 
Veteran in September 2003 before service connection was 
granted in March 2004 was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claims.  
Although the Board acknowledges that the Veteran appears to 
be in receipt of Social Security Administration (SSA) 
benefits and that any such records are not in his claims 
file, the evidence reflected that he is not receiving SSA for 
diabetes mellitus, but rather another disorder that is not 
the subject of this decision.  Moreover, the Veteran has not 
argued that these records are pertinent to the present 
appeal.  Therefore, the Board finds that the SSA records are 
not pertinent or relevant to the Veteran's claims and, as 
such, there is no violation of the duty to assist by VA in 
this regard.  See Loving v. Nicholson, 19 Vet. App. 96 
(2005); cf Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, 
obtaining these records is not necessary in order to render a 
decision on either claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Veteran was also afforded VA examinations in September 
2003 and March 2006 in connection with his claim for an 
increased rating.  Additionally, there is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  Further, the 
VA examination reports address the rating criteria and are 
adequate upon which to base a decision.  VA has further 
assisted the Veteran throughout the course of this appeal by 
providing them a SOC and SSOC, which informed them of the 
laws and regulations relevant to the claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

1.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under laws administered by VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that August 
27, 2003, is the correct date for the grant of service 
connection for diabetes mellitus Type II.  Although the 
Veteran has alleged that he is entitled to an effective date 
prior to August 27, 2003, there is no basis under the 
governing legal criteria to establish that an earlier 
effective date is warranted.  Additionally, the Veteran has 
made no argument as to why he believes he is entitled to an 
earlier effective date for diabetes mellitus Type II.  

After reviewing the evidence of record, the Board finds that 
the Veteran first presented an informal claim for service 
connection for diabetes mellitus Type II that was received by 
VA on August 27, 2003.  A formal claim for service connection 
for diabetes mellitus has never been filed.  The record does 
not contain any statement or action dated earlier than August 
27, 2003, indicating intent to file a claim for service 
connection for diabetes mellitus Type II.  In fact, prior to 
this date, the Veteran had never even mentioned the disorder 
in any of his submissions to the VA.  As such, intent to file 
a claim was not expressed until August 27, 2003.  Moreover, 
although VA treatment records reflected that the Veteran was 
first diagnosed with diabetes mellitus in July 2003, he did 
not file his claim until August 27, 2003, which is obviously 
the later date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Accordingly, the criteria for an earlier effective date for 
the grant of service connection for diabetes mellitus Type II 
have not been met, and the benefit sought on appeal must be 
denied.

2.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The Veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
diabetes mellitus.  Although the Veteran has been shown to 
have a restricted diet, he has not been shown to require 
insulin or regulation of activities.  In this regard, during 
his September 2003 VA examination, he was noted to be a non-
insulin dependent diabetic but was on a restricted diet.  The 
Veteran denied any history of significant ketoacidotic or 
hypoglycemic reactions and has never requested any 
hospitalization for diabetic reactions.  The Veteran denied 
restriction of activities due to his diabetes.  The examiner 
noted that his diabetes was controlled with Glipizide, diet, 
exercise, and weight control.  

Further, a November 2003 VA treatment entry noted that the 
Veteran was trying to control his diabetes with diet, 
exercise, and weight control, and the medical evidence does 
not indicate a restriction of any activities.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical 
evidence is required to show that occupational and 
recreational activities have been restricted, for purposes of 
Diagnostic Code 7913 providing a 40 percent disability rating 
for diabetes when the diabetes requires insulin, restricted 
diet, and regulation of activities).  A December 2005 VA 
treatment entry reflected that the Veteran's diabetes was 
diet controlled.  During his March 2006 VA examination, the 
Veteran indicated that he quit all diabetic medications in 
2003 and avoids concentrated sweets and eats a low fat diet.  
Following glucose testing, the examiner concluded that the 
Veteran did not have diabetes at the time.  As such, the 
Veteran has not been shown to have met the criteria for an 
increased evaluation.  Therefore, the Board finds that the 
evidence is against the Veteran's claim for a higher initial 
evaluation for his diabetes mellitus.  38 C.F.R. § 4.7, 
4.119, Diagnostic Code 7913.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 20 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected diabetes mellitus Type II.  38 C.F.R. § 4.7, 4.119, 
Diagnostic Code 7913. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
diabetes mellitus is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service-
connected diabetes mellitus has caused frequent periods of 
hospitalization or marked interference with his employment.  
In fact, the Veteran specifically reported during his March 
2006 VA examination that he has been disabled since 1989 
after sustaining a brain injury.  Additionally, the Board 
finds that the rating criteria to evaluate his reasonably 
describe the claimant's disability level and symptomatology 
and he has not argued to the contrary.  Therefore, the 
veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an earlier effective date for the grant of 
entitlement to service connection for diabetes mellitus Type 
II is denied.

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus Type II is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


